Title: February [1797]
From: Washington, George
To: 




1. Wind No. Easterly in the Morning—So. Westerly afterwards and raining more or less all day. Mercury at 34 in the morning.
 


2. A good deal of rain fell last [night]. Cloudy Morning but clear & very pleasant afterwards. Wind westerly. Mercury 42.
 



   
3. Much such a day as yesterday but rather cooler. Wind same place. Mer. 30.
 


4. Wind at So. West—weather pleasant. Mercury at 32 in the morning.
 


5. Clear & pleasant with the Wind Westerly. Mery. 28. Morn.
 


6. Fine Rain most part of the day. Wind So. Wt. Mer: 48. Went to the Play of Columbus in the evening.


   
   Columbus; or a World Discovered, a historical play, was presented at the New Theatre at six o’clock this evening “by particular desire.” Also on the bill was a farce called Barnaby Brittle; or a Wife at Her Wit’s End. The production of Columbus was an unusually ambitious one. The theater had been closed for several days before the first performance on 30 Jan., “on account of the extensive preparations” necessary for the new scenery, machinery, and decorations. Included in the production were a representation of a storm, an earthquake, a volcano eruption, and “a procession of indians and the first Landing of columbus” (Gaz. of the U.S. [Philadelphia], 23 Jan. and 6 Feb. 1797).



 


7. Clear & cool. Wind at No. Wt. Mercury 34 in the Morn.
 



8. Clear & pleasant but Cool. Wind westerly. Mercury at 26.
 


9. Cloudy all day. Wind Southerly. Mercury 34.
 


10. Morning Rainy & stormy afterwards—Wind at So. Wt. Mercury at 50 in the Morn.
 


11. Clear after the morning & Wind Westerly Mer: 35.
 


12. Clear & pleasant. Wind Westerly—Mercury at 35.
 


13. Cloudy morning, and fine rain all day afterwards. Wind Easterly—Mery. 38.
 


14. Fine Rain—Wind in the same quarter. Mercury 38.
 


15. Cloudy forenoon with flakes of Snow—clear afterwards. Wind Westerly. Mercury 34. Large Compy.
 


16. Clear & pleasant. Wind Westerly. Mercury at 28. Large company dined here.
 


17. Wind still westerly. Cloudy forenoon & rainy afternoon & Night. Mercury at 38. A very crouded drawing Room.


   
   a very crouded drawing room: That the drawing room, or levee, was particularly crowded on this day was undoubtedly the result of a rumor that this was to be Mrs. Washington’s last levee before the Washingtons retired to Mount Vernon. John Adams was to be inaugurated as the new president on 4 Mar., and GW’s last weeks in office were marked by a hectic round of visits and addresses from various groups including congressmen, merchants, the Pennsylvania governor and legislature, the Society of the Cincinnati, and army officers. There were also elaborate dinners and entertainments given in his honor. The Washingtons themselves on 3 Mar. gave a farewell dinner followed by Mrs. Washington’s last drawing room. On 4 Mar. at noon GW attended the inauguration of the new president.



 


18. Heavy morning & variable all day—Wind West. Mercury at 30. One third of the Pennsylvania Ho. of Representatives dined here.


   
   Jacob Hiltzheimer, one of the members of the Pennsylvania legislature, listed in his diary Speaker George Latimer and 20 other members as present. “Our Speaker sat between the President and his lady, and I on the left of the President” (HILTZHEIMERJacob Cox Parsons, ed. Extracts from the Diary of Jacob Hiltzheimer, of Philadelphia. 1765–1798. Philadelphia, 1893., 240).



 



19. Clear, Wind Westerly in the Morning but cloudy afterwards. Mer: 30. Went to church.
 


20. Cloudy with a little rain in the forenoon—variable afterwards. Wind So. West. Mercury 39. Another third of the Penna. Reps. dined here.
 


21. Wind westerly & remarkably pleasant in the forenoon—but lowering afterwards. Mery. at 30.
 


22. Rain in the Night cloudy forenoon with the Wind at East—afterwards at S. W. clear & very fine. Went in the evening to an elegant entertainmt. given on my birth night. Mery. 38.


   
   The “elegant entertainment” took place at Ricketts’s Amphitheatre and was followed by dinner and a ball “which for Splendour, Taste and Elegance, was, perhaps, never excelled by any similar Entertainment in the United States.” This entertainment was the culmination of a whole day of celebration which had begun by the ringing of bells and the firing of cannon (Claypoole’s Adv. [Philadelphia], 23 Feb. 1797). See the description of the events of the day in MCREEGriffith J. McRee. Life and Correspondence of James Iredell, One of the Associate Justices of the Supreme Court of the United States. 2 vols. New York, 1857–58., 2:493.



 


23. Clear & pleasant forenoon. Wind brisk at So. Wt. lowerg. aftds. W. at So. Et. Mer. 36. The last third of the Pennsa. Assembly dined with me.
 


24. Rain fell last Night & a little this Morng. Cloudy until afternoon Wind Westerly. Mery. 50.
 


25. Wind pretty fresh from the No. W. and cool with lowering clouds towards evening—Mercury 32.
 


26. Clear & cold all day Wind at No. Wt. & Mercury 19. All the Military & Naval Officer[s] dined with me yesterd. Mercury at 19 degs.
 


27. Wind at So. Et. & lowering but no fall, Mer: 36. Went to the theatre in the Evening.


   
   Playing at the New Theatre were a comedy, The Way to Get Married; a farce, Animal Magnetism; and “a new Pantomime Ballet Dance ... called Dermot & Kathleen,” composed by Mrs. Byrne, a member of the theater company (Gaz. of the U.S. [Philadelphia], 27 Feb. 1797; SCHARF [1]J. Thomas Scharf and Thompson Westcott. History of Philadelphia. 1609–1884. 3 vols. Philadelphia, 1884., 2:971).



 


28. Wind variable and grt. appearances all day of Snow. Mer. 35. Went to Mrs. Grattons concer[t] in the Evening.


   
   
   “Mrs. Grattan Respectfully informs the Ladies and Gentlemen of the City, that the 5th ladies’ concert will be on tuesday, the 28th day of February, at the Assembly-Room.” The concert was to begin at 6:30, and “at half past eight, the music will attend for the ball.” The program, part instrumental and part vocal, consisted of selections by Haydn, Handel, and others. Mrs. Grattan was among the vocalists. This was the same Mrs. Grattan who opened a linen and muslin warehouse on North Sixth Street (Gaz. of the U.S. [Philadelphia], 28 Feb. 1797).



